Citation Nr: 0118236	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 to August 1968.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO continued the veteran's 
50 percent disability evaluation for PTSD.  


REMAND

The veteran seeks entitlement to a disability evaluation in 
excess of 50 percent for his service-connected PTSD.  
Additionally, the veteran contends that the RO has not 
obtained all treatment records from a VA medical facility in 
Youngstown, Ohio documenting treatment for PTSD and the 
veteran also contends that he should be afforded a social and 
industrial examination because his PTSD renders him 
unemployable.  The Board concludes that additional 
development is required prior to further Board review of the 
veteran's appeal.  

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims, 
which were finally denied during the period from July 14, 
1999 to November 9, 2000).  This law eliminates the concept 
of a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence required to substantiate a 
claim.  Specifically, the law requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 
308, 312-313 (1991).  The RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000 in this 
case.  Accordingly, while this matter is in Remand status, 
the RO should review the claims file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.

With regard to the specific facts of the present case, the 
veteran advised the RO and also testified during a video 
conference hearing in May 2001 that treatment records from 
the VA medical facility in Youngstown, Ohio have not been 
associated with the claims file.  The veteran has indicated 
that he receives treatment from a VA psychologist every week 
and that a review of his VA treatment records will establish 
that he is entitled to an increased disability evaluation for 
PTSD.  The United States Court of Appeals for Veterans Claims 
has held that where a veteran has asserted that pertinent 
medical records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

In a December 1999 deferred rating decision, the RO indicated 
that additional treatment records from the VA medical 
facility in Youngstown, Ohio would not be requested, because 
the veteran failed to identify specific dates of treatment.  
During his May 2001 hearing, the veteran specifically 
indicated that he receives weekly treatment at the Youngstown 
facility for his PTSD.  In order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that this matter should be remanded in order 
for the RO to request and obtain additional treatment records 
from the VA medical facility in Youngstown, Ohio.    
Finally, during the video conference hearing, the veteran 
also testified that he has not held a job in approximately 
six to seven years.  He reported that he was last employed as 
an electrician and he was fired from his last job because he 
got into too many arguments and could not get along with his 
crew.  The veteran requests that he be afforded a social and 
industrial survey to determine whether his PTSD prevents him 
from obtaining and maintaining gainful employment.  An April 
1999 VA hospitalization summary indicates that the veteran 
was competent but not employable.  At that time, the veteran 
was admitted for treatment for opiate dependence, crack 
cocaine abuse, alcohol dependence and cannabis abuse.  A 
September 1999 VA examination notes that the veteran reported 
that he had been unable to work for many years and that his 
application for Social Security benefits was rejected because 
he had not been employed for enough quarters.  However, the 
examiner made no specific finding regarding the impact that 
the veteran's PTSD has on his employability.  A VA summary of 
the veteran's hospitalization in February and March 2000 
reveals that the veteran was treated for atrial fibrillation, 
pulmonary edema and hypertension and indicates that the 
veteran is competent and employable.  The Board concludes 
that the medical evidence of record is insufficient and that 
the veteran should be afforded a current VA examination to 
include a social and industrial survey in order to determine 
whether the veteran's PTSD impacts his ability to obtain and 
maintain gainful employment, or whether his ability to obtain 
and maintain gainful employment is primarily impacted by 
other disorders.  

Based on the foregoing, and in order to fairly and fully 
adjudicate this claim, the case is REMANDED to the RO for the 
following action:

1.  The RO should request all outstanding 
treatment records from the VA medical 
facility in Youngstown, Ohio and should 
also obtain any other outstanding 
treatment records identified by the 
veteran as documenting treatment for 
PTSD. 

2.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The claims folder and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with the 
survey.

3.  After the above has been 
accomplished, the RO should schedule the 
veteran for a special VA psychiatric 
examination.  In conjunction with the 
examination, the examiner must review the 
claims folder and criteria for rating 
PTSD as set forth in 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a)  The examiner must address the mental 
status findings as set forth in the 
rating criteria as the Board must rate 
disabilities based on the criteria set 
forth in those regulations during the 
pendency of this claim.

b)  The examiner should be asked to enter 
a complete multiaxial evaluation, 
including a score on the Global 
Assessment of Functioning (GAF) Scale on 
Axis V, along with an explanation of the 
significance of the assigned score.  The 
examiner should provide a score for the 
veteran's past functioning and should 
indicate the period of time to which the 
score applies.  

c)  The examiner should state an opinion 
as to the degree of industrial 
inadaptability due to the veteran's 
service-connected disability currently 
and during the pendency of the claim for 
an increased disability evaluation 
(January 1999 through the present).  If 
employment is not feasible due solely to 
the service-connected disability for any 
period of time from January 1999 through 
the present, the examiner should so 
state.

d)  The examiner should discuss social 
impairment due to the service-connected 
disability, as it affects industrial 
adaptability during the period in 
question.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.  
Further, the RO is also requested to 
review the entire claims file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.  

5.  When the above developments have been 
completed, the RO should readjudicate the 
case, with consideration of the evidence 
of record.  If the decision remains 
adverse to the veteran, he and his 
representative should be issued a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional factual and 
medical evidence.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





